The Honorable Billy Joe Purdom State Representative HCR 66,  Box 34 Yellville, Arkansas 72687
Dear Representative Purdom:
This is in response to your request for an opinion on the following question:
    Pursuant to Article VII of the Arkansas State Constitution, can the general millage rate of cities of the second class be reduced by referendum or initiative petition of the citizens; and also, can this be placed on the November 8, 1988 General Election ballot to reduce the cities' millage from five (5) mills to the former 1.9 mills?
I assume, initially, that your question is asked with respect to a tax on real or personal property that has been increased by the municipal governing body to the maximum five (5) mills specified under Article 12, Section 4 of the Constitution of Arkansas.  It is my understanding that the millage was recently increased by the governing body.
The initiative and referendum powers are reserved to local voters of each municipality under Amendment 7 to the Constitution of Arkansas as to all municipal legislation for their respective municipalities.  City of North Little Rock v. Corman [Gorman],264 Ark. 150, 568 S.W.2d 481 (1978).  It is my opinion that the electors of cities of the second class may, as a general matter, reduce by referendum or initiative petition the rate of a tax levied for general purposes by the constituted authority of the city.  If, as suggested in your correspondence, the petitioners propose to restore the former millage rate, it seems that such a petition would be in the nature of a referendum against the local measure.
It is therefore my opinion that the answer to the first part of your question is, generally, yes.  This of course assumes that the tax in question is, in fact, a general tax as distinguished from a special tax the levy of which is governed by specific procedural requirements.  See, e.g., Const. Ark. Amend. 18 ("Tax to Aid Industries"); A.C.A. 14-163-201, et seq.  In response to the second part of your inquiry, placement of this measure on the November 8, 1988 general election ballot would be appropriate so long as procedures set forth in Amendment 7 are followed.  Any applicable city ordinances governing the mode of carrying into effect the initiative and referendum powers must also be considered in this regard.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elizabeth Walker.
cc:  Mayor George Hoger      P.O. Box 390      Bull Shoals, Arkansas 72619